Citation Nr: 0833558	
Decision Date: 09/30/08    Archive Date: 10/07/08

DOCKET NO.  07-14 798	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUES

1.  Entitlement to service connection for skin disease, to 
include rashes on the arms, hands, and feet, to include as 
due to exposure to a herbicide agent.

2.  Entitlement to service connection for a chronic 
respiratory disorder, to include as due to exposure to 
asbestos.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The veteran




ATTORNEY FOR THE BOARD

Nathaniel J. Doan, Associate Counsel


INTRODUCTION

The veteran had active service in the United States Navy from 
July 1963 to August 1966.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from rating decisions of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Muskogee, 
Oklahoma.

In a November 2006 rating decision, the RO, in pertinent 
part, denied service connection for a skin disease involving 
the feet and a chronic respiratory condition.  In an April 
2007 rating decision, the RO denied a claim of service 
connection for skin condition with rashes on arms and hands.  
The veteran's disagreement with these denials of service 
connection led to this appeal.  Although the October 2007 
statement of the case did not directly address the issue of 
the skin disease involving the feet, the Board notes that the 
veteran did file a notice of disagreement to the denial of 
this matter and the contentions such are the same as for the 
arms and hands.  Accordingly, the issue has been re-
characterized, as listed on the title page, to indicate all 
the areas the veteran's contends are affected by the skin 
rash.

The veteran testified before the undersigned Veterans Law 
Judge in June 2008.  A copy of the transcript of that hearing 
has been associated with the claims file.  

Regarding the contention by the veteran that he has a skin 
disability due to exposure to a herbicide agent, to include 
Agent Orange, the Board notes that the United States Court of 
Appeals for Veterans Claims (Court) issued a decision in Haas 
v. Nicholson, 20 Vet. App. 257 (2006), that reversed a 
decision of the Board which denied service connection for 
disabilities claimed as a result of exposure to herbicides.  
VA disagreed with the Court's decision in Haas and appealed 
this case to the United States Court of Appeals for the 
Federal Circuit (Federal Circuit).  The Federal Circuit 
reversed the holding of the lower Court.  See Haas v. Peake, 
525 F.3d 1168 (Fed. Cir. 2008).  

Previously, however, the Secretary of VA imposed a stay at 
the Board on the adjudication of claims affected by Haas.  
Subsequently, the Court temporarily stayed the adjudication 
of cases before the Board and RO that are potentially 
affected by Haas.  See Ribaudo v. Nicholson, 21 Vet. App. 16 
(2007) (per curiam).  The specific claims affected by the 
stay include those based on herbicide exposure in which the 
only evidence of exposure is receipt of the Vietnam Service 
Medal or service on a vessel off the shore of Vietnam, such 
as in this case.  The Court later dissolved the temporary 
stay, but granted the Secretary's motion to stay such cases, 
in part.  See Ribaudo v. Nicholson, 21 Vet. App. 137 (2007).  

Despite the Federal Circuit's decision in Haas, the stay 
currently remains in effect.  In the case of the claim for 
service connection for skin disease, however, there is no 
competent evidence of record that the veteran has been 
diagnosed as having a skin disease provided presumptive 
service connection (specifically, chloracne or other acneform 
disease consistent with chloracne) and there is no competent 
evidence that links a diagnosed skin disability to exposure 
to an herbicide agent.  See 38 C.F.R. § 3.309(e); Combee v. 
Brown, 34 F.3d 1039 (Fed. Cir. 1994).  Therefore, if exposure 
to an herbicide agent was presumed, it would not affect the 
adjudication of this claim.  Under these circumstances, the 
Board will proceed with adjudication of this claim.  

The issue of service connection for chronic respiratory 
disorder is addressed in the REMAND portion of the decision 
below and is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.




FINDINGS OF FACT

1.  All evidence necessary to decide the claim adjudicated in 
the instant decision has been obtained; the veteran has been 
provided notice of the evidence necessary to substantiate his 
claim and has been notified of what evidence he should 
provide and what evidence VA would obtain; there is no 
indication that the veteran has evidence pertinent to his 
claim that he has not submitted to VA.

2.  Medical evidence of record indicates that the veteran has 
been diagnosed as having dermatitis; there is no medical 
evidence indicating diagnosis of a skin disease until many 
years after his separation from service and there is no 
medical evidence linking a currently diagnosed skin disease 
to any incident of active duty, to include contended exposure 
to a herbicide agent.

3.  There is no medical evidence that the veteran has been 
diagnosed as having chloracne or other acneform disease 
consistent with chloracne.


CONCLUSION OF LAW

Service connection for skin disease, including rashes on the 
arms, hands, and feet, is not warranted.  38 U.S.C.A. §§ 
1110, 1112, 1113, 1116, 1131 5103, 5103A, 5107 (West 2002 & 
Supp. 2008); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309 
(2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA).  See Pub. L. 
No. 106-475, 114 Stat. 2096 (2000), codified at 38 U.S.C.A. 
§§ 5102, 5103, 5103A, 5107 (West 2002).  The VCAA provides, 
among other things, for notice and assistance to VA claimants 
under certain circumstances.  VA has issued final rules 
amending its adjudication regulations to implement the 
provisions of the VCAA.  See generally 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, and 3.326(a)).  The intended effect of these 
regulations is to establish clear guidelines consistent with 
the intent of Congress regarding the timing and the scope of 
assistance VA will provide to a claimant who files a 
substantially complete application for VA benefits or who 
attempts to reopen a previously denied claim.

In order to be consistent with 38 U.S.C.A. § 5103(a) and 38 
C.F.R. § 3.159(b), VCAA notice must: (1) inform the claimant 
about the information and evidence not of record that is 
necessary to substantiate the claim; (2) inform the claimant 
about the information and evidence that VA will seek to 
provide; and (3) inform the claimant about the information 
and evidence the claimant is expected to provide.   

During the pendency of this appeal, on March 3, 2006, the 
Court issued a decision in the consolidated appeal of 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), which 
held that the VCAA notice requirements of 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements 
of a service connection claim.  Those five elements include: 
1) veteran status; 2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
4) degree of disability; and 5) effective date of the 
disability.  The Court held that, upon receipt of an 
application for a service-connection claim, 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) require VA to review the 
information and the evidence presented with the claim and to 
provide the claimant with notice of what information and 
evidence not previously provided, if any, will assist in 
substantiating or is necessary to substantiate the elements 
of the claim as reasonably contemplated by the application.  
Additionally, this notice must indicate that a disability 
rating and an effective date for the award of benefits will 
be assigned if service connection is awarded.

The Board finds that VA has met these duties with regard to 
the claims adjudicated on the merits in this decision.  There 
is no issue as to providing an appropriate application form 
or completeness of the application.  

The veteran was issued a July 2006 VCAA notification letter 
regarding his claims then on appeal, including entitlement to 
service connection for bilateral feet and skin (fungus 
problems).  In February 2007, the veteran was issued a VCAA 
notification letter regarding service connection for a "skin 
condition."  These notices fulfilled the provisions of 
38 U.S.C.A. § 5103(a).  The veteran was informed about the 
information and evidence not of record that is necessary to 
substantiate his claim; the information and evidence that VA 
will seek to provide; and the information and evidence the 
claimant is expected to provide.  In addition, these letters 
provided the veteran notice regarding the evidence and 
information needed to establish a disability rating and an 
effective date, as outlined in Dingess.

In Pelegrini v. Principi, 18 Vet. App. 112 (2004) (Pelegrini 
II), the Court held, in part, that a VCAA notice, as required 
by 38 U.S.C. § 5103(a), must be provided to a claimant before 
the initial unfavorable agency of original jurisdiction (AOJ) 
decision on a claim for VA benefits.  In this case, the July 
2006 VCAA notification letter was issued prior to the 
November 2006 rating decision and the February 2007 VCAA 
notification letter was issued prior to the April 2007 rating 
decision.  Therefore, the Board finds that these notification 
letters were timely.  

The Board also finds that all necessary assistance has been 
provided to the veteran regarding the claim for service 
connection for skin disease.  The claims file includes 
service medical records and VA treatment records.  The 
veteran, however, has not been provided a VA examination in 
which an examiner provided an opinion regarding whether the 
veteran had a skin disability attributable to service.  

Under VA regulations, the Secretary must provide a VA medical 
examination when there is (1) competent evidence of a current 
disability or persistent or recurrent symptoms of a 
disability; (2) evidence establishing that an event, injury, 
or disease occurred in service or establishing certain 
diseases manifesting during an applicable presumptive period 
for which the claimant qualifies; and (3) an indication that 
the disability or persistent or recurrent symptoms of a 
disability may be associated with the veteran's service or 
with another service-connected disability; but (4) 
insufficient competent medical evidence on file for the 
Secretary to make a decision on the claim.  See 38 C.F.R. § 
3.159(c)(4); see also McLendon v. Nicholson, 20 Vet. App. 79 
(2006).

In this case, the veteran testified before the Board that 
while his skin disease did not begin during service, it began 
as a result of his exposure to a herbicide agent while on 
active duty.  As discussed in more detail below, the veteran 
had not been diagnosed as having a disability provided 
presumptive service connection on the basis of presumed 
exposure (if such exposure was conceded) and there is no 
competent evidence of a link between a diagnosed skin disease 
and service.  See 38 C.F.R. §§ 3.303, 3.307, 3.309.  In these 
circumstances, the Board finds there is no duty to provide a 
VA examination.  See 38 C.F.R. § 3.159(c)(4).

In view of the foregoing, the Board finds that VA has 
fulfilled its duty to notify and assist the veteran in the 
claim adjudicated in this instant decision.  Adjudication of 
the claim at this juncture, without directing or 
accomplishing any additional notification and/or development 
action, poses no risk of prejudice to the veteran.  Bernard 
v. Brown, 4 Vet. App. 384, 394 (1993). 

Law and Regulations

Service connection may be established for disability 
resulting from personal injury suffered or disease contracted 
in the line of duty, or from aggravation of a preexisting 
injury suffered or disease contracted in line of duty.  See 
38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.

Service connection generally requires evidence of a current 
disability with a relationship or connection to an injury or 
disease or some other manifestation of the disability during 
service.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 
2000).  Where the determinative issue involves medical 
causation or a medical diagnosis, there must be competent 
medical evidence to the effect that the claim is plausible; 
lay assertions of medical status do not constitute competent 
medical evidence.  Grottveit v. Brown, 5 Vet. App. 91, 93 
(1993); Espiritu v. Derwinski, 2 Vet. App. 492, 494-95 
(1992).

Alternatively, the nexus between service and the current 
disability can be satisfied by medical or lay evidence of 
continuity of symptomatology and medical evidence of a nexus 
between the present disability and the symptomatology.  See 
Voerth v. West, 13 Vet. App. 117 (1999).

A disorder may be service connected if the evidence of record 
reveals that the veteran currently has a disorder that was 
chronic in service or, if not chronic, that was seen in 
service with continuity of symptomatology demonstrated 
thereafter.  38 C.F.R. § 3.303(b); Savage v. Gober, 10 Vet. 
App. 488, 494-97 (1997).  Evidence that relates the current 
disorder to service must be medical unless it relates to a 
disorder that may be competently demonstrated by lay 
observation.  Savage, 10 Vet. App. at 495-97.  For the 
showing of chronic disease in service, there is required a 
combination of manifestations sufficient to identify the 
disease entity, and sufficient observation to establish 
chronicity at the time, as distinguished from merely isolated 
findings or a diagnosis including the word "chronic."  38 
C.F.R. § 3.303(b).  Disorders diagnosed after discharge may 
still be service connected if all the evidence, including 
pertinent service records, establishes that the disorder was 
incurred in service.  38 C.F.R. § 3.303(d).

VA regulations provide that a veteran who had active 
military, naval, or air service in the Republic of Vietnam 
during the Vietnam Era shall be presumed to have been exposed 
during such service to an herbicide agent, unless there is 
affirmative evidence to establish that the veteran was not 
exposed to any such agent during that service.  See 38 C.F.R. 
§ 3.307(a)(6)(iii).  In such circumstances, service 
connection may be granted on a presumptive basis for the 
diseases listed in 38 C.F.R. § 3.309(e).  Chloracne or other 
acneform disease consistent with chloracne is among the 
diseases listed.  For chloracne or other acneform disease 
consistent with chloracne to be provided the presumption, the 
disease must become manifest to a degree of 10 percent or 
more within a year after the last date on which the veteran 
was exposed to an herbicide agent during active military, 
naval, or air service.  See 38 C.F.R. § 3.307(a)(6)(ii).

The Secretary has also determined that there is no positive 
association between exposure to herbicides and any other 
condition for which he has not specifically determined a 
presumption of service connection is warranted.  See Diseases 
Not Associated with Exposure to Certain Herbicide Agents, 67 
Fed. Reg. 42,600 (June 24, 2002).  Notwithstanding the 
foregoing, the Federal Circuit has determined that the 
Veteran's Dioxin and Radiation Exposure Compensation 
Standards (Radiation Compensation) Act, Pub. L. No. 98-542, § 
5, 98 Stat. 2725, 2727-29 (1984) does not preclude a veteran 
from establishing service connection with proof of direct 
causation.  See Combee v. Brown, 34 F.3d 1039 (Fed. Cir. 
1994).  The rationale employed in Combee also applies to 
claims based on exposure to Agent Orange.  See Brock v. 
Brown, 10 Vet. App. 155 (1997).

It is the defined and consistently applied policy of VA to 
administer the law under a broad interpretation, consistent, 
however, with the facts shown in every case.  When, after 
careful consideration of all procurable and assembled data, a 
reasonable doubt arises regarding service origin, the degree 
of disability, or any other point, such doubt will be 
resolved in favor of the claimant.  By reasonable doubt is 
meant one which exists because of an approximate balance of 
positive and negative evidence which does not satisfactorily 
prove or disprove the claim.  It is a substantial doubt and 
one within the range of probability as distinguished from 
pure speculation or remote possibility.  See 38 C.F.R. § 
3.102.

Factual Background

The veteran contends that he has a skin disability 
attributable to service.  In his July 2006 claim, the veteran 
wrote that he "picked up" a disease or fungus on his feet.  
In his June 2008 testimony, the veteran testified, however, 
that he was not contending that the disability began in 
service, but developed within a year or two after separation 
from service due to exposure to Agent Orange during service 
while in the United States Navy.  During the veteran's 
service, the veteran was awarded the Veteran Service Medal, 
but the veteran did not contend that he visited the Republic 
of Vietnam during service.  Instead, the veteran has asserted 
that he was exposed to the herbicide agent while on ship, as 
the ship travelled close to the coast of Vietnam.

Service medical records do not document any treatment, 
complaint or diagnosis of a skin disease.

VA outpatient records document treatment for a skin 
disability.  In a February 2007 VA record, the clinician 
recorded that the veteran stated that a cream was making the 
skin disability worse.  In a May 2007 VA treatment record, it 
was noted that the rash on the veteran's feet and hands was 
still present, but the veteran reported that the rash was 
getting better.  A July 2007 record documents a diagnosis of 
dermatitis of the hands, forearms and feet.  The clinician 
completing this record noted that the skin disability was 
thought to be fungal and that steroid creams had made it 
worse.  The clinician noted that the lesions on the forearms 
appeared "almost Staphylococcus-like."

Analysis

The Board finds that service connection for skin disease, to 
include rashes on the arms, hands, and feet, is not 
warranted.  As clarified at the time of the hearing, the 
veteran does not contend that a skin disease became manifest 
during service.  In addition, service medical records do not 
document any treatment for a skin disease.  Although the 
veteran noted that the disability developed shortly after 
discharge from service, the first medical evidence of a skin 
disease is dated in 2007, more than forty years after 
separation from service.  Current medical records shows 
diagnosis of dermatitis, with one clinician noted lesion that 
were "almost Staphylococcus-like."

The veteran contends that a skin disease is due to herbicide 
exposure.  There is no medical evidence, however, that the 
veteran has been diagnosed as having chloracne or other 
acneform disease consistent with chloracne at any time since 
service.  See 38 C.F.R. § 3.307, 3.309.  Further, there is no 
medical evidence that links a currently diagnosed skin 
disease to herbicide exposure.  See Combee, supra.  
Therefore, if it was presumed that the veteran was exposed to 
an herbicide agent, service connection would still not be 
warranted on the basis of exposure to an herbicide agent.

The Board is cognizant that the veteran contends that he has 
skin disease that is attributable to exposure to an herbicide 
agent.  The veteran, however, has not been shown to possess 
the requisite medical training or credentials needed to 
render a competent opinion as to medical causation.  
Accordingly, his lay opinion does not constitute competent 
medical evidence and lacks probative value.  See Espiritu v. 
Derwinski, 2 Vet. App. 492, 494-95 (1992).

After consideration of the evidence of record, the Board 
finds that the preponderance of the evidence is against the 
claim.  Therefore, the benefit of the doubt doctrine is not 
applicable and the claim for service connection for skin 
disease, to include rashes on the arms, hands, and feet, must 
be denied.  See 38 U.S.C.A. § 5107(b); Ortiz v. Principi, 274 
F.3d 1361, 1364, 1365 (Fed. Cir. 2001) (holding that "the 
benefit of the doubt rule is inapplicable when the 
preponderance of the evidence is found to be against the 
claimant"); Gilbert v. Derwinski, 1 Vet. App. 49, 56 (1990).


ORDER

Service connection for skin disease, to include rashes on the 
arms, hands, and feet, is denied.


REMAND

The veteran contends that he has a chronic respiratory 
disorder that is attributable to exposure to asbestos during 
his service in the United States Navy.  The veteran has not 
indicated, and the record does not show, exposure to asbestos 
before or after service.  During the veteran's testimony, he 
indicated that he had not been diagnosed as having a specific 
respiratory disorder, but noted that he did have an inhaler.  
The veteran also testified that he smoked cigarettes.  Review 
of the service medical record does show that the veteran has 
been diagnosed as having chronic obstructive pulmonary 
disease (COPD).  Ina July 2006 VA treatment record, a 
clinician found that the veteran had COPD "with smoking and 
asbestos exposure."

VA Adjudication Procedure Manuel contains directives on 
developing claims based on asbestos exposure.  The Manual 
provides that the latent period varies from 10 to 45 or more 
years between the first exposure and development of a 
disease.  See M21-1MR, Part IV, Subpart ii, Chapter 1, 
Section H, Paragraph 29 and M21-1MR, Part IV, Subpart ii, 
Chapter 2, Section C, Paragraph 9.  (Emphasis added.)   

The veteran has not been provided with a VA examination in 
which an examiner considered whether the veteran has a 
respiratory disorder attributable to asbestos exposure during 
service.  Based on review of the evidence of record, to 
include the diagnosis of COPD "with smoking and asbestos 
exposure," the Board finds that a remand is necessary in 
order to provide the veteran with such an examination.  
38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c)(4); McLendon, 
supra.  

In addition, the claims file includes relevant VA treatment 
records added to the file after the April 2007 statement of 
the case was issued.  If after the additional development 
directed by this remand is completed the claim remains 
denied, the AMC/RO must consider all evidence of file in the 
issued supplemental statement of the case.  See 38 C.F.R. 
§§ 19.31, 19.37.

Lastly, all VA medical examination and treatment reports and 
any private medical records that have not been obtained, 
which pertain to the claim for a respiratory disorder must be 
obtained for inclusion in the record.  See 38 C.F.R. 
§ 3.159(c).  

Accordingly, the case is REMANDED for the following actions:

1.  All VA medical examination and 
treatment reports, and any private 
medical records that have not been 
obtained, which pertain to the claim for 
a respiratory disorder must be obtained 
for inclusion in the record.

2.  Schedule the veteran for a VA 
pulmonary examination by a physician 
knowledgeable in pulmonary disorders.  
The claim's file should be forwarded to 
the examiner.  Following a review of the 
relevant evidence in the claims file, 
obtaining the veteran's military and 
employment history, the clinical 
examination, and any tests that are 
deemed necessary, to include appropriate 
X-rays, which should be reviewed by a 
designated "B reader" radiologist (i.e., 
one certified by examination to read and 
grade asbestos films), the examiner 
should address the following questions:
	
a)  Does the veteran have a current 
diagnosis of asbestosis?  

b)  Is it at least as likely as not 
(i.e., 50 percent or greater degree 
of probability) that any lung 
disease that is currently present 
began during service or is causally 
linked to any incident of active 
duty, to include exposure to 
asbestos?

The examiner is to note that VA 
recognizes that in cases where a veteran 
was exposed to asbestos during service 
the latent period varies from 10 to 45 or 
more years between the first exposure and 
development of a disease.  See M21-1MR, 
Part IV, Subpart ii, Chapter 1, Section 
H, Paragraph 29.

The clinician is advised that the term 
"as likely as not" does not mean within 
the realm of possibility.  Rather, it 
means that the weight of medical evidence 
both for and against a conclusion is so 
evenly divided that it is medically sound 
to find in favor of causation as to find 
against causation.  More likely and as 
likely support the causal relationship; 
less likely weighs against the claim.

The examiner is requested to provide a 
rationale for any opinion provided.  If 
the clinician is unable to answer any 
question presented without resort to 
speculation, he or she should so 
indicate.

A copy of the "B reader's" report must be 
included in the claims file.

3.  Thereafter, the claim for service 
connection for a respiratory disorder 
must be readjudicated on the basis of all 
of the evidence of record and all 
governing legal authority.  If the 
benefit sought on appeal is not granted, 
the veteran and his representative must 
be provided with a supplemental statement 
of the case. 

An appropriate period of time should then 
be allowed for a response, before the 
record is returned to the Board for 
further review.

The veteran need take no action until otherwise notified.  
The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the AMC/RO.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by 
the Court for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 
U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



The purpose of this remand is to obtain evidentiary 
development and to preserve the veteran's due process rights.  
No inference should be drawn as to the outcome of these 
matters by the actions herein requested.



______________________________________________
R. F. WILLIAMS
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


